Citation Nr: 1135005	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  11-16 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bronchitis claimed as secondary to service-connected pulmonary tuberculosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran served on active duty from February 1951 to March 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the RO in Fargo, North Dakota, which denied service connection for bronchitis.  

Evidence has been received with the July 2011 informal hearing presentation and subsequent to the final consideration of the claim by the RO.  The Veteran, through his representative, has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for pulmonary tuberculosis, rated as noncompensably disabling and inactive since February 1955.

2.  The Veteran has a current diagnosis of chronic bronchitis/chronic obstructive pulmonary disease.

3.  The Veteran's chronic bronchitis/chronic obstructive pulmonary disease was not caused or aggravated by his service-connected TB and is not otherwise related to his active service.  


CONCLUSION OF LAW

A bronchitis disability was not incurred in or aggravated by active service nor was it caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  Prior to initial adjudication of the Veteran's claim, a May 2010 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a June 2010 medical examination to obtain an opinion as to whether his chronic bronchitis was the result of his service-connected TB.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, supra.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Service Connection

The Veteran contends that his current bronchitis is secondary to his service-connected pulmonary tuberculosis (TB).  His claim will also be considered on a direct basis to accord him every possible consideration.  For the reasons that follow, the Board finds that the preponderance of the evidence is against a relationship between the Veteran's service-connected pulmonary tuberculosis and his bronchitis and against a relationship between his bronchitis and any incident of service.  As a result, the Board concludes that service connection is not warranted.

Service connection may be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Secondary service connection may also be established for a disorder which is aggravated by a service- connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.  

The Veteran is service-connected for pulmonary tuberculosis, rated as inactive and noncompensably disabling.  The Veteran's May 2010 claim contained no specific contention beyond the basic claim of bronchitis secondary to the service-connected TB.  In his August 2010 Notice of Disagreement, the Veteran stated that he thought that his bronchitis was caused by surgery for his TB.  The Veteran's May 2011 VA Form 9 contained no further argument or evidence.

With respect to the Veteran's contentions that his TB surgery caused his bronchitis, the Board observes that lay evidence can be competent and sufficient to each element of service connection under particular circumstances.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  In this case, the Veteran has not provided a description of how he knows that his bronchitis was caused by his TB surgery. There is no indication that the Veteran has presented relevant information obtained either through personal knowledge gained through the five senses or by relating the comment of a competent medical professional.  The Board finds that the Veteran's statements are not competent lay evidence of causation.  

The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

The Veteran's private treatment records from the Innovis Health system have been associated with the claims file.  These records indicate that the Veteran established care in May 2008.  On May 19, he reported coughing, shortness of breath, fever all starting the previous Friday.  The Veteran had been having chills over the weekend.  The Veteran denied dysuria, hematuria or polyuria.  The cough was productive of slightly greenish sputum.  There was no hemoptysis.  The history was not suggestive of orthopnea or PND.  Following clinical evaluation and x-ray studies, the Veteran was diagnosed with acute bronchitis and globus pharyngeus.  On May 28, he reported symptoms of a persistent cough.  He indicated that the cough had been present for almost a year.  He reported two months of antibiotics through VA, with improvement but not resolution of the cough.  The Veteran reported shortness of breath progressively worse and more significant since the previous fall.  The Veteran was noted to have a history of smoking until 1970 and TB on separation from service resulting in a right middle lobe lobectomy.  The Veteran had a recent course of Levaquin and continued to have productive mucus.  The Veteran reported cold-like symptoms on Levaquin with head congestion, drainage, some fever and chills.  Those symptoms improved with the cough persisted.  The Veteran was provided a clinical evaluation.  The Veteran was diagnosed with persistent cough with evidence of chronic obstructive pulmonary disease (COPD) not previously diagnosed or treated.  The Veteran was given inhalers and antibiotics and scheduled for a consult with another doctor.  

The consult visit occurred in June 2008.  The Veteran reported that he had TB in the 1950's which was initially treated with a right middle lobectomy and INH and streptomycin for over a year.  The Veteran reported that he has had a slight cough that comes and goes since the TB.  The Veteran developed a sore throat two weeks prior to the consult and was producing more sputum that was yellow.  The Veteran reported for treatment and received antibiotics.  The Veteran reported that his cough is better, more like its usual.  The Veteran reported night time nasal congestion.  The Veteran also noted slight shortness of breath particularly with stairs.  The Veteran's history of smoking prior to 1970 was noted.  The Veteran was provided a clinical evaluation.  The doctor indicated that the Veteran had a cough, with a multitude of causative possibilities.  The doctor indicated that he had reflux, post-nasal drainage, a broncho-constrictive response and bronchiectasis.  The doctor indicated that the most likely causes were bronchiectasis and an asthma-like response.  The Veteran was provided with inhalers.

The Board notes that the private treatment records do not provide an assessment as to whether the Veteran has a current disability caused or aggravated by his service-connected TB.  To the extent that they address the TB, it is to record the Veteran's reported history.  A bare transcription of a lay history, unenhanced by additional comment by the transcriber, is not transformed into competent medical evidence merely because the transcriber is a health care professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Board finds that the private treatment records are no more probative than the Veteran's own statements regarding a relationship between the Veteran's TB and his current disabilities.  

The Veteran was seen for a June 2010 VA examination.  The examiner recounted the Veteran's TB history.  The Veteran was discovered to have TB in the fall of 1953 after separation from service.  The Veteran underwent a right middle lobectomy in the fall of 1954.  The Veteran was given isoniazid through February 1955.  At that time, the TB was found to be inactive.  The examiner noted a 60 year pack history of smoking.  The Veteran smoked two packs a day from 1942 to 1970.  The Veteran described a chronic cough productive of clear phlegem starting in the mid 1950's with significant improvement subsequent to smoking cessation in 1970.  The examiner conducted a thorough physical examination with review of pulmonary function tests and new chest x-rays.  The examiner indicated that the Veteran's clinical signs/symptoms, pulmonary function tests and radiological picture were perfectly consistent with smoking induced lung disease.  The Veteran had no symptoms of active pulmonary TB and his residuals from TB treatment is that of pleural scarring and lung volume loss, which would not produce the clinical picture presented.  The examiner concluded that the current disability was not caused by his pulmonary TB.

The Veteran's representative submitted additional evidence in the form of treatise articles with the August 2011 informal hearing presentation.  Medical treatise evidence could "discuss[] generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts."  Wallin v. West, 11 Vet. App, 509, 514 (1998).  The evidence included a printout of an internet article from the Ohio State University Medical Center describing the chronic bronchitis and its causes.  The article notes that chronic bronchitis is often associated with other pulmonary diseases, including TB.  While the representative highlighted TB as a possible association, the article also indicates that the most common contributor is cigarette smoking.  Furthermore, the RO has already sent the claim for a medical opinion regarding this possibility.  The medical opinion was against TB as a likely cause as described above.  The representative also submitted an article from the University of Pittsburgh Medical Center, describing cigarette use effects on the lungs.  The article indicates that chronic bronchitis symptoms decrease when cigarette use is stopped.  The article indicates that such symptoms may disappear over time.  The Board observes again that the medical opinion directly addressed and evaluated the Veteran's current disability in light of both the TB and smoking history.  The examiner stated affirmatively that the TB history would not result in the current clinical picture and that the clinical picture was consistent with the history of smoking.  Finally, the representative submitted a medical journal article describing incidence of chronic bronchitis and TB in a study of Indian patients with healed TB on chest x-ray.  The article indicates that cough and phlegm reappeared sometime after successful treatment of anti-TB therapy in 54.8% of cases and cough and phlegm started with the onset of TB and persisted even though TB had been arrested in 12.5% of cases.  The Board notes that cough and phlegm production are not, in and of themselves, chronic bronchitis.  The Veteran has been evaluated repeatedly over decades without findings of chronic bronchitis.  According to the history shown in his private treatment records, the persistent cough largely resolved after he stopped smoking and became fairly infrequent.  While these articles do relate to the facts of the instant case, the particular facts of the case and these theories of causation were addressed by the June 2010 VA opinion.  The articles themselves can provide no more than a plausible argument as they are not tailored to the facts of the case.  These articles would have been enough to trigger the duty to provide a medical examination and opinion, but one has already been provided which addresses these concerns.  As the medical opinion is tailored to the Veteran's clinical presentation and addresses the possible relationships suggested by the treatise articles, the Board finds that the medical opinion outweighs the treatise articles.  

The Board finds that the Veteran does not have a current disability either caused or aggravated by his service-connected TB.  The TB has been inactive for nearly 60 years.  The identified disabilities on current examination include chronic bronchitis and COPD, which competent medical opinion related to a past history of smoking.  The Veteran has consistently reported smoking between 1942 and 1970.  The opinion is based on the Veteran's history as he reported it.  The cough is, in itself, not a disability.  It is a lay symptom, which the Veteran is competent to report.  There is no indication as to how the inactive TB could have aggravated the non service-connected COPD or chronic bronchitis.  The Veteran does not argue it.  The June 2010 VA opinion does not suggest it.  The Veteran's private treatment records do not suggest it.  The treatise articles do not discuss aggravation of chronic bronchitis by TB but instead discuss causation.  Thus, there is no competent evidence, lay or medical, suggesting the presence of aggravation.  The Board concludes that service connection is not warranted on a secondary basis.  See 38 C.F.R. § 3.310.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Other than TB, the Veteran has been diagnosed with a cough, COPD and acute and chronic bronchitis on the record.  The Veteran's lay history is that of a cough since service, not chronic or recurrent infection.  According to his reported history, the cough diminished after he stopped smoking.  Competent medical opinion has found the current clinical presentation unrelated to the history of TB.  The Veteran's reported onset of smoking was prior to his entry to service and even if it was not, service connection may not be granted based on tobacco use.  See 38 C.F.R. § 3.300 (2010).  The Veteran was not found to have COPD during service or during the extensive treatment for TB immediately following service.  The June 2010 VA opinion indicates that the COPD is consistent with smoking induced lung disease.  The Veteran did not have acute or chronic bronchitis during or immediately after service.  The Board notes that the TB treatment after service extends the record for two years post service without findings of any type of bronchitis present.  The medical opinions of record do not relate the bronchitis to service.  In sum, there is no disability not otherwise service-connected which may be related to service.  The Board finds that service connection is not warranted on a direct basis.  See Hickson.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bronchitis claimed as secondary to service-connected pulmonary tuberculosis is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


